Citation Nr: 1219952	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus, prior to January 1, 2011.

4.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Shiela M. G. Mitchell, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction over the Veteran's case was subsequently transferred to the Roanoke, Virginia, RO.  

In March 2008, the Veteran testified at a hearing held at the VA central office before the undersigned Veterans Law Judge.  

The Board remanded the matters in April 2008 and November 2010 for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A September 2011 VA examination report reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA), at least in part due to a brain tumor.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

In addition, in light of the grant of service connection for bilateral pes planus and the recent increase in the evaluation of the disability, on remand, the Board finds that the examiner who performed the December 2010 VA examination should prepare an addendum to the report that address whether the Veteran has a right and/or left knee disability that was caused or aggravated by his service-connected bilateral pes planus.  

In a December 2010 rating action implementing the Board's grant of service connection for bilateral pes planus, the RO assigned a 10 percent rating for the condition, effective September 28, 2005, and notified him in a December 6, 2010, letter.  In a January 2011 communication, the Veteran's representative cited the December 6, 2010, letter and challenged the 10 percent rating.  The Board accepts the Veteran's representative's January 2011 statement as a Notice of Disagreement with the December 2010 rating decision.  See 38 C.F.R. § 20.201 (2011).  

Although the RO undertook further development and in a March 2012 rating decision increased the evaluation to 30 percent, effective January 1, 2011, to date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997); see also Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.  

2.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the December 2010 VA joints examination (or if the examiner is no longer available, a suitable replacement) to request that the prepare an addendum to the report that address whether it is at least as likely as not that the Veteran has a right and/or left knee disability that was caused or aggravated by the Veteran's service-connected bilateral pes planus.  
The Veteran need not be re-examined unless an examination is deemed necessary. 

If a physical examination is deemed necessary, all indicated testing should be accomplished. The claims files should be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.

3.  Issue the Veteran an SOC with respect to his claim seeking an evaluation in excess of 10 percent for his service-connected bilateral pes planus prior to January 1, 2011, and to an evaluation in excess of 30 percent since that time, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

